DETAILED ACTION
This communication is response to the application filed 11/06/2019. Claims 1-18 are pending and presented for examination. A preliminary amendment submitted 11/06/2019 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 and 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-5, 8-13, and 16-18 are objected to because of the following informalities:  “Method according to” recited claims 2-5 and 16-18 should be “The method according to” and “Control unit” recited in claims 8-13 should be “The control unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the term “control unit, in particular manipulation unit” in line 1 of the claim is a relative term which renders the claim indefinite. The term “control unit, in particular manipulation unit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the applicant is claiming control unit or a manipulation unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2013/0051435 to Van de Maele (hereafter Van) in view of US Pub. 2018/0204011 to NAKANO et al. (hereafter Nakano).

Regarding claim 1, Van discloses Method for transmitting at least one control command to at least one actuator in a vehicle (see Van, ¶ 0016: the transfer nodes and communication nodes described herein may be configured to communicate CAN 
a) monitoring a communication bus (see Van, ¶ 0002: in a communication system having a plurality of communication nodes connected to a bus, typically all the nodes monitor the messages on the bus); 
b) detecting an event, that lasts longer than a predefined time interval (see Van, ¶ 0021: The controller 210 receives one or more messages from the first bus 202 and/or the second bus 208 via the transfer component 204 and, based on and in response to processing of said messages, transitions the transfer component 204 between the first and second operational modes to thereby connect (in the first operational mode) and disconnect or isolate (in the second operational mode) the two buses 202 and 208); 
c) dividing the communication bus into a first bus segment and a second bus segment (see Van, ¶ 0023: in this example embodiment, opening of the switch circuit 206 (to thereby operation transfer node 200 in the second operational mode), which may be performed in response to the transfer component 204 receiving one or more first control signals 214, may cause the first bus 202 and the second bus 208 to be isolated from each other so that communication nodes 222 connected to the second bus 208 do not receive signals communicated over the first bus 202), wherein the actuator is part of the second bus segment (see Van, Fig 2 communication nodes 222); 
d) transmitting the at least one control command to the at least one actuator on the second bus segment (see Van, ¶ 0025: in an embodiment in which a repeater circuit is employed instead of a switch circuit 206, the repeater circuit may comprise one bi-directional repeater or two uni-direction repeater circuits; In yet another embodiment, 
Van does not explicitly disclose the transmission in a vehicle.
However, Nakano discloses transmitting at least one control command to at least one actuator in a vehicle (see Nakano, ¶ 0046) and monitoring a communication bus (see Nakano, ¶ 0047; ¶ 0056).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of performing the method in vehicle as taught by Nakano and incorporate it into the system of Van to achieve efficient operation of electronic control unit of vehicle (see Nakano, ¶ 0001).

Regarding claim 2, Van in view of Nakano discloses the method according to Claim 1, wherein, following the division of the communication bus, in a forwarding phase, control commands are received on the first bus segment and output on the second bus segment; and/or in an absorption phase, at least one control command that is intended for the actuator is received and confirmed on the first bus segment, but is not output on the second bus segment (see Van, ¶ 0017: In the first operational mode, signals received at the first port are transferred to and output the second port (and vice versa) so that the first bus 102 is communicatively coupled to or, in effect, "connected" 

Regarding claim 3, Van in view of Nakano discloses the method according to claim 2, but does not explicitly disclose further comprising: connecting the first and second bus segment after performing step d) once or multiple times.
However, since Van discloses connecting the first and second bus segment once or multiple times (see Van, Fig 1 shows exemplary connecting first bus 102 and second bus 108; Fig 2 shows exemplary connecting of first bus 202 and second bus 208), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connecting the first bus and the second bus after performing step d0 once or multiple times based on user design preference to achieve efficient communication system.

Regarding claim 4, Van in view of Nakano discloses the according to claim 2 wherein connection of the first and second bus segment is preceded by monitoring of the communication bus in order to detect an event, wherein a connection time is determined based on the detection of the event (see Van, ¶ 0015: the controller may be configured to process the received messages and, based on the processing, transition the transfer component between the first operational mode and the second operational mode).

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. Although phrased as a computer-readable memory claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 9, Van in view of Nakano discloses the Control unit according to Claim 8, wherein the switching device is designed to establish the electrical connection between the first bus segment and the second bus segment (see Van, Fig 1 and Fig 2) but does not explicitly disclose in an unpowered state.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish electrical connection between the first bus segment and the second bus segment in an unpowered state based on user design preference to reduce power consumption in the communication system. One of ordinary skill in the art would have been motivated to perform the teaching since it is well-known in the art.

Regarding claim 10, Van in view of Takano discloses the Control unit according to Claim 8 or 9 wherein the processing unit is designed, in a forwarding phase, to receive signals, in particular control commands, by way of the first transceiver and to output corresponding signals, in particular corresponding control commands, by way of the second transceiver (see Van, Fig 2; ¶ 0019; ¶ 0024).

Regarding claim 14, it is rejected for the same reasons as set forth in claim 1. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of a control unit connected in terms of communication to heating device via a bus, and interrupts the electrical connection in or before a heating phase of the heating device and incorporate it into the system of Van since it is well-known in the art to perform this teaching to maximize power consumption.

Regarding claim 15, Van does not explicitly disclose vehicle, comprising a system according to claim 14. However, Nakano discloses the system can be implemented in a vehicle (see Nakano, ¶ 0046).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching of performing the system in a vehicle as taught by Nakano and incorporate it into the 

Regarding claim 16, Van in view of Nakano discloses the method of claim 1, wherein the step of detecting an event comprises detecting bus inactivity (see Van, ¶ 0021: The controller 210 receives one or more messages from the first bus 202 and/or the second bus 208 via the transfer component 204 and, based on and in response to processing of said messages, transitions the transfer component 204 between the first and second operational modes to thereby connect (in the first operational mode) and disconnect or isolate (in the second operational mode) the two buses 202 and 208).

Regarding claim 18, Van in view of Nakano discloses the control unit according to claim 8, Van does not explicitly disclose wherein the switching device is a relay.
However, Nakano discloses wherein the switching device is a relay (see Nakano, ¶ 0136: a relay device such as a gateway may be interposed between the evaluation device 101 and the object to be evaluated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching of wherein the switching device is a relay as taught by Nakano and incorporate it into the system of Van to achieve efficient operation of electronic control unit of vehicle (see Nakano, ¶ 0001).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Nakano and further in view of US Pub. 2005/0240706 to Tsai (hereafter Tsai).

Regarding claim 5, Van in view of Nakano discloses the according to claim 2 but does not explicitly disclose wherein connection is preceded, by a forwarding phase, wherein, in the forwarding phase, control commands are received on the first bus segment and output on the second bus segment.
However, Tsai discloses wherein connection is preceded, by a forwarding phase, wherein, in the forwarding phase, control commands are received on the first bus segment and output on the second bus segment (see Tsai, Fig 1; ¶ 0008: The control instructions transmitted from the processor pass through the first bus to the bridge device. The bridge device further transmits the set of control instructions and sends them through the second bus to peripheral devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein connection is preceded, by a forwarding phase, wherein, in the forwarding phase, control commands are received on the first bus segment and output on the second bus segment as taught by Tsai and incorporate it into the system of Van to achieve efficient control system (see Tsai, ¶ 0009).

Regarding claim 17, Van in view of Nakano discloses the Method according to Claim 2, Van does not explicitly disclose wherein connection is directly preceded by a 
However, Tsai discloses wherein connection is directly preceded by a forwarding phase, wherein, in the forwarding phase, control commands are received on the first bus segment and output on the second bus segment (see Tsai, Fig 1; ¶ 0008: The control instructions transmitted from the processor pass through the first bus to the bridge device. The bridge device further transmits the set of control instructions and sends them through the second bus to peripheral devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein connection is directly preceded by a forwarding phase, wherein, in the forwarding phase, control commands are received on the first bus segment and output on the second bus segment as taught by Tsai and incorporate it into the system of Van to achieve efficient control system (see Tsai, ¶ 0009).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Nakano and further in view of US Pub. 2017/0098564 to Pape et al. (hereafter Pape).

Regarding claim 11, Van in view of Nakano discloses the Control unit according to Claim 8, but does not explicitly disclose wherein the control unit comprises at least one first termination resistor, wherein the control unit is designed to terminate the first 
However, Pape discloses wherein the control unit comprises at least one first termination resistor, wherein the control unit is designed to terminate the first bus segment by way of the first termination resistor at the same time as the interruption of the electrical connection (see Pape, ¶ 0054: the fourth set of electrically conductive traces 229B for the data bus is terminated by a first resistor R1 disposed between the end of the data bus and the power bus formed by the first set of electrically conductive traces 231A).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pape and incorporate it into the system of Van to achieve efficient control system.

Regarding claim 12, Van in view of Nakano discloses the Control unit according to Claim 8, but does not explicitly disclose wherein the control unit comprises at least one second termination resistor, wherein the control unit is designed to terminate the second bus segment by way of the second termination resistor at the same time as the interruption of the electrical connection.
However, Pape discloses wherein the control unit comprises at least one first termination resistor, wherein the control unit is designed to terminate the first bus segment by way of the first termination resistor means at the same time as the interruption of the electrical connection (see Pape, ¶ 0054: for signal noise reduction purposes, the third set of electrically conductive traces 231B for the clock bus is 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pape and incorporate it into the system of Van to achieve efficient control system.

Regarding claim 13, Van in view of Nakano discloses the Control unit according to Claim 8, but does not explicitly disclose wherein: a first switch, in particular a normally closed contact, for terminating the first bus segment and/or a second switch, in particular a normally closed contact, for terminating the second bus segment, wherein the processing unit actuates the first or second switch in order to terminate the first, respectively second, bus segment in the event that the electrical connection is interrupted.
However, Pape discloses wherein: a first switch, in particular a normally closed contact, for terminating the first bus segment and/or a second switch, in particular a normally closed contact, for terminating the second bus segment, wherein the processing unit actuates the first or second switch in order to terminate the first, respectively second, bus segment in the event that the electrical connection is interrupted (see Pape, ¶ 0054: in some embodiments, for signal noise reduction purposes, the fourth set of electrically conductive traces 229B for the data bus is terminated by a first resistor R1 disposed between the end of the data bus and the power bus formed by the first set of electrically conductive traces 231A. Similarly, for signal noise reduction purposes, the third set of electrically conductive traces 231B for 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Pape and incorporate it into the system of Van to achieve efficient control system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,457,116 to Kliem et al. discloses method for operating a vehicle temperature control system.
US Pub. 2014/0150090 to Cicala discloses challenge-response methodology for securing vehicle diagnostic services.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464